DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.

Claims 1-12 recite or inherit various elements which are claimed not in terms of their structures, but in terms of their functions. Such an approach is explicitly permitted by 35 USC 112(f), which states:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

However, the quid pro quo for the convenience of employing this claiming technique is that the corresponding structure for each such element must be clearly linked or associated to the function recited, so that the element may be construed in the manner specified by the statute. When a clear link or association is not present, it is impossible to determine the metes and bounds of the claim containing the element, and the claim therefore fails to satisfy the requirement of 35 USC 112(b) that an invention must be particularly pointed out and distinctly claimed. See MPEP 2181.

“receiving section” as recited in claim 1;
“processing unit” as recited in claims 1, 11, and 12;
“obtaining section” as recited in claims 1 and 12;
“notifying section” as recited in claims 1 and 11;
“monitoring section” as recited in claims 1, 11, and 12;
“transmitting section” as recited in claim 2;
“application executing section” as recited in claim 4;
“first obtaining section” as recited in claim 11;
“assignment processing section” as recited in claims 11 and 12;
“transmitting section” as recited in claims 11 and 12;
“second obtaining section” as recited in claim 11; and
any other claimed “section” in conjunction with functional language that may have been inadvertently omitted from the list above.
However, for each element listed above, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or act performs the claimed function. Consequently, each claim containing an element listed above fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.

(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: Applicant is respectfully reminded that a trivial amendment (such as replacing the word “section” with an equally non-structural term such as “unit” or “device”) would not be sufficient to prevent the claims from being interpreted under 35 USC 112(f). Furthermore, for a computer-implemented invention, examples of “corresponding structure” include a specific arrangement of circuitry or a specific algorithm running on a general-purpose processor. Merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., an “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. See MPEP 2181.
Additionally, the examiner notes that claims 1-6 have been interpreted as “machines” at least because of the invocations of 35 USC 112(f) described above. Should applicant choose to amend the claims so that they no longer invoke 35 USC 112(f), the examiner recommends 

Any claim not specifically addressed above is rejected for inheriting the deficiencies of a parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US Pub. No. 2002/0049086) in view of Bruno (US Pub. No. 2014/0342819), Wright (US Pub. No. 2003/0101213), and Nudelman (US Pub. No. 2012/0124174).

Regarding claim 1, Otsu shows an information processing device (e.g., a client: see Fig. 1 and [0028]-[0029]) comprising: 
a receiving section adapted to receive a request to [process] an application (e.g., a request to download a game to play: see [0034] and [0099]-[0100]); 
an obtaining section adapted to obtain information on a wait for processing of the application from a server system (e.g., information specifying a wait time: see [0036]-[0043]), where the server system includes a store server providing an entrance for a user to play a cloud game via the application (e.g., a game server 
a notifying section displaying an inquiry screen inquiring whether to start the processing of the application, while in a state of waiting for a start of the processing of the application on the server system (e.g., based on wait termination time information from the server, displaying a wait termination message: see [0083]-[0085]); and 
a monitoring section adapted to monitor user input from an input device (e.g., input from a key or mouse: see [0086]), 
wherein the state of waiting is canceled when the monitoring section determines that over a predetermined period of time there has been no user input from the input device in response to the inquiry screen (e.g., terminating wait processing after five minutes elapse with no response from the user: see [0087]-[0088]).
Otsu further does not explicitly show: 
that the request is to execute the application;
that the wait is when there is no assignable processing unit in the server system on which to execute the application; and
that the facilitating of the cloud game is by a “cloud server” (as distinct from the claimed “store server”); and
Bruno shows:
a request to execute an application (e.g., a game on a remote gaming service: see [0015]-[0016], [0059]-[0061], [0110]);
obtaining information on a wait for processing of an application from a server system when there is no assignable processing unit in the server system on which to execute the application (e.g., when there are no available game instances, obtaining an estimated wait a player can expect before a game instance becomes available: see [0053]-[0057] and [0061]); and
where the server system includes a cloud server facilitating the cloud game to the user (e.g., in a system with more than one server, a pool server whose resources are used to implement game instances: see [0047], [0055], and [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Otsu with the teachings of Bruno in order to allow the system to offload some gaming processing to the server, thereby reducing resources required at the client, and to do so with an architecture that can scale to support users across a wide geographic range. 
Otsu in view of Bruno does not explicitly show:
that the inquiry screen is displayed when the obtaining section obtains information indicating that the processing of the application can be started from the server system (rather, Otsu waits until the client’s clock agrees with the wait time termination time indicated by the server in advance: see [0084]).
Wright shows:
displaying an inquiry screen when an obtaining section obtains information indicating that processing of an application can be started from a server system 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Otsu with the teachings of Wright in order to confirm that resources are available before informing the user, thereby reducing user dissatisfaction. 
Otsu in view of Wright and Bruno does not explicitly show wherein the predetermined period of time is displayed to the user on the inquiry screen via a countdown timer.
Nudelman shows wherein a predetermined period of time is displayed to a user on an inquiry screen via a countdown timer (e.g., a timeout value for an alert, which is displayed as a countdown and which cancels a logged-in state of the user if the countdown expires: see [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Otsu with the teachings of Nudelman such that the predetermined time is displayed as a countdown timer in order to convey the urgency of the system’s request to the user, thereby reducing user dissatisfaction that could occur if the user is not aware of this urgency and is surprised when the timeout occurs.

Regarding claim 3, the combination shows the limitations of claim 1 as applied above, and further shows wherein when the state of waiting is canceled, the notifying section makes a notification to the user that the state of waiting is canceled (see Otsu, [0072] and [0088]).



Regarding claim 6, the combination shows the limitations of claim 1 as applied above, and further shows wherein the server system grants certain users, among a plurality of users, priority access to the plurality of processing units, such that other users among the plurality of users wait on a deferential basis for access to the plurality of processing units (see Wright, [0080]-[0081]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Otsu with these additional teachings of Wright in order to generate additional revenue from users willing to pay for preferred status.

Regarding claim 9, the combination shows the limitations of claim 1 as applied above, and further shows wherein the monitoring section is adapted to monitor operating conditions of the plurality of processing units in the server system (e.g., by virtue of wait time or queue position, indicating an availability operating condition for the processing units: see Otsu, Fig. 3 and [0049] and Bruno, [0061], as combined above).

Regarding claim 11, Otsu shows an information processing system comprising: 
a client terminal (e.g., a client: see Fig. 1 and [0028]-[0029]); and 
a server system (e.g., a system including a game server: see Fig. 1 and [0028]-[0029]) having [a processing unit] adapted to process one or more applications (e.g., the necessary resources to process queuing and transmission of a game to the client: see [0028] and [0099]-[0100]), 
the client terminal and the server system being connected to each other via a network (e.g., the Internet: see [0028]-[0030]); 
the server system including: 
a store server providing an entrance for a user of the client terminal to play a cloud game via an application among the one or more applications (e.g., a game server which displays a “shop” interface and which allows users to purchase access to games: see [0006]-[0010], [0034], and [0046]-[0047]), and the server system [facilitates] the cloud game to the user (e.g., by transmitting it to the user’s device: see [0100]); 
a first obtaining section adapted to obtain a request to [process] the application from the client terminal (e.g., a request to download a game to play: see [0034] and [0099]-[0100]); 
an assignment processing section adapted to establish a state of waiting for the user of the client terminal, which must wait for a start of processing of the application (e.g., by starting wait processing: see [0035]-[0036]); and 
a transmitting section adapted to transmit to the client terminal: (i) first information on the state of waiting for processing of the application (e.g., initial wait information: see [0037]-[0043]), and (ii) second information 
the client terminal including: 
a second obtaining section adapted to obtain the first information and the second information from the server system (e.g., the necessary system which receives the information from the server: see [0037]-[0043] and [0059]); 
a notifying section displaying an inquiry screen inquiring whether to start the processing of the application, while in the state of waiting for a start of the processing of the application on the server system (e.g., based on wait termination time information from the server, displaying a wait termination message: see [0083]-[0085]); and 
a monitoring section adapted to monitor user input from an input device (e.g., input from a key or mouse: see [0086]); 
wherein the state of waiting is canceled when the monitoring section determines that over a predetermined period of time there has been no user input from the input device in response to the inquiry screen (e.g., terminating wait processing after five minutes elapse with no response from the user: see [0087]-[0088]).
Otsu does not explicitly show:
the server system having a plurality of processing units adapted to process one or more applications;
that the facilitating of the cloud game is by a “cloud server” (as distinct from the claimed “store server”); and
that the request is to execute the application; 
that the wait is when there is no assignable processing unit in the server system on which to execute the application for the user of the client terminal; and
transmitting information on a wait for processing when there is no assignable processing unit on which to execute the application.
Bruno shows:
a server system having a plurality of processing units adapted to process one or more applications (e.g., game instances: see [0047], [0055]-[0057], and [0066]-[0067]);
where the server system includes a cloud server facilitating a cloud game to a user (e.g., in a system with more than one server, a pool server whose resources are used to implement game instances: see [0047], [0055], and [0073]);
a request is to execute an application (e.g., a game on a remote gaming service: see [0015]-[0016], [0059]-[0061], [0110]); 
a wait when there is no assignable processing unit in the server system on which to execute the application for the user of a client terminal (e.g., when there are no available game instances, a wait a player can expect before a game instance becomes available: see [0053]-[0057] and [0061]); and 
transmitting information on a wait for processing when there is no assignable processing unit on which to execute the application (e.g., when there are no available game instances, transmitting information on a wait a player can expect before a game instance becomes available: see [0053]-[0057] and [0061]).

Otsu in view of Bruno does not explicitly show:
that the second information is transmitted when at least one processing unit becomes assignable to execute the application (rather, Otsu transmits this information in advance: see [0037]-[0043] and [0059]); and 
that the inquiry screen is displayed when the obtaining section obtains the second information indicating that the processing of the application can be started from the server system (rather, Otsu waits until the client’s clock agrees with the wait time termination time indicated by the server in advance: see [0084]);
Wright shows:
information transmitted when processing of an application can be started when at least one processing unit becomes assignable to process an application (e.g., when a client reaches the head of a queue waiting for server resources, the server reconfirms that there are sufficient resources available and, if so, sends an HTTP reply: see [0057]-[0058]);
displaying an inquiry screen when an obtaining section obtains information indicating that processing of an application can be started from a server system (e.g., when a client reaches the head of a queue waiting for server resources, the server reconfirms that there are sufficient resources available and, if so, sends an 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Otsu with the teachings of Wright in order to confirm that resources are available before informing the user, thereby reducing user dissatisfaction. 
Otsu in view of Wright and Bruno does not explicitly show wherein the predetermined period of time is displayed to the user on the inquiry screen via a countdown timer.
Nudelman shows wherein a predetermined period of time is displayed to a user on an inquiry screen via a countdown timer (e.g., a timeout value for an alert, which is displayed as a countdown and which cancels a logged-in state of the user if the countdown expires: see [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Otsu with the teachings of Nudelman such that the predetermined time is displayed as a countdown timer in order to convey the urgency of the system’s request to the user, thereby reducing user dissatisfaction that could occur if the user is not aware of this urgency and is surprised when the timeout occurs.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US Pub. No. 2002/0049086) in view of Bruno (US Pub. No. 2014/0342819), Wright (US Pub. No. 2003/0101213), and Nudelman (US Pub. No. 2012/0124174), and further in view of Bouzid (US Pub. No. 2013/0272511).


Bouzid shows a transmitting section transmitting wait canceling information indicating cancellation of a waiting state of a user to a server system (see [0188]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Otsu with the teachings of Bouzid in order to allow the server to free resources occupied by the user immediately, rather than having to wait for a timeout period to elapse. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US Pub. No. 2002/0049086) in view of Bruno (US Pub. No. 2014/0342819), Wright (US Pub. No. 2003/0101213), and Nudelman (US Pub. No. 2012/0124174), and further in view of Jasso (US Patent No. 10,051,019).

Regarding claim 5, the combination shows the limitations of claim 1 as applied above, and further shows wherein the notifying section displays information to the user on the screen (see Otsu, [0069]), but does not explicitly show that the displayed information is a warning to the user on the screen indicating that the execution of the application will automatically end when there is no user input beyond the predetermined period of time. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Otsu with the teachings of Jasso in order to convey to the user that they should interact with the screen in order to prevent their application session on the server from automatically ending.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US Pub. No. 2002/0049086) in view of Bruno (US Pub. No. 2014/0342819), Wright (US Pub. No. 2003/0101213), and Nudelman (US Pub. No. 2012/0124174), and further in view of Knudson (US Pub. No. 2005/0204387).

Regarding claim 7, the combination shows the limitations of claim 1 as applied above, and further shows wherein the notifying section displays information to the user on the screen (see Otsu, Fig. 3), but does not explicitly show that the displayed information is an icon to the user on the screen indicating that the application cannot be executed for reasons other than the state of waiting.
Knudson shows wherein a notifying section displays an icon to a user on a screen indicating that certain functionality cannot be executed for reasons other than a state of waiting (e.g., a padlock icon indicating that the function of starting a channel or opening pay-per-view cannot be executed: see [0127], [0172], and item 161 in Fig. 11a).


Regarding claim 8, the combination further shows wherein the reasons other than the state of waiting include at least one of an expiration of a user license to execute the application and a parental control restriction on the user (see Knudson, [0127], [0172], as combined above).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US Pub. No. 2002/0049086) in view of Bruno (US Pub. No. 2014/0342819), Wright (US Pub. No. 2003/0101213), and Nudelman (US Pub. No. 2012/0124174), and further in view of Cunningham (US Pub. No. 2011/0314036).

Regarding claim 10, the combination shows the limitations of claim 1 as applied above, and further shows wherein the store server is adapted to grant access to cloud game content to the user (see Bruno, [0062], as combined above, showing licenses to access cloud games), but does not show that the server lends the content for a predetermined period.
Cunningham shows lending content for a predetermined period (e.g., renting games by way of a one month subscription to an external website: see [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Otsu with the teachings of Cunningham in order to generate recurring revenue from users.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US Pub. No. 2002/0049086) in view of Bruno (US Pub. No. 2014/0342819) and Wright (US Pub. No. 2003/0101213).

Regarding claim 12, Otsu shows a server system (e.g., a system including a game server: see Fig. 1 and [0028]-[0029]), comprising: 
a [processing unit] adapted to process one or more applications (e.g., the necessary resources to process queuing and transmission of a game to the client: see [0028] and [0099]-[0100]); 
a store server providing an entrance for a user of a client terminal to play a cloud game via an application among the one or more applications (e.g., a game server which displays a “shop” interface and which allows users to purchase access to games: see [0006]-[0010], [0034], and [0046]-[0047]); 
[an entity] facilitating the cloud game to the user (e.g., by transmitting it to the user’s device: see [0100]); 
an obtaining section adapted to obtain a request to [process] the application from the client terminal  (e.g., a request to download a game to play: see [0034] and [0099]-[0100]); 
an assignment processing section adapted to establish a state of waiting for the user of the client terminal, which must wait for a start of processing of the application (e.g., by starting wait processing: see [0035]-[0036]); 
a transmitting section adapted to transmit to the client terminal: (i) first information on the state of waiting for processing of the application (e.g., initial 
a monitoring section monitoring user operation information from the client terminal (e.g., monitoring input from the user indicating willingness to remain in the queue: see [0085], [0088]-[0094]); 
wherein the assignment processing section cancels the state of waiting when the monitoring section determines that over a predetermined period of time there has been no user operation information from the client terminal in response to the second information (e.g., terminating wait processing when the user does not respond to inquiries: see [0088] and [0092]-[0094]).
Otsu does not explicitly show:
the server system having a plurality of processing units adapted to process one or more applications;
that the facilitating of the cloud game is by a “cloud server” (as distinct from the claimed “store server”); and
that the request is to execute the application; and
that the wait is when there is no assignable processing unit in the server system on which to execute the application for the user of the client terminal; and
transmitting information on a wait for processing when there is no assignable processing unit on which to execute the application.
Bruno shows:
a server system having a plurality of processing units adapted to process one or more applications (e.g., game instances: see [0047], [0055]-[0057], and [0066]-[0067]);
where the server system includes a cloud server facilitating a cloud game to a user (e.g., in a system with more than one server, a pool server whose resources are used to implement game instances: see [0047], [0055], and [0073]);
a request is to execute an application (e.g., a game on a remote gaming service: see [0015]-[0016], [0059]-[0061], [0110]); and
a wait when there is no assignable processing unit in the server system on which to execute the application for the user of a client terminal (e.g., when there are no available game instances, a wait a player can expect before a game instance becomes available: see [0053]-[0057] and [0061]); and
transmitting information on a wait for processing when there is no assignable processing unit on which to execute the application (e.g., when there are no available game instances, transmitting information on a wait a player can expect before a game instance becomes available: see [0053]-[0057] and [0061]);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Otsu with the teachings of Bruno in order to allow the system to offload some gaming processing to the server, thereby reducing resources required at the client, and to do so with an architecture that can scale to support users across a wide geographic range. 
Otsu in view of Bruno does not explicitly 
that the second information is transmitted when at least one processing unit becomes assignable to execute the application (rather, Otsu transmits this information in advance: see [0037]-[0043] and [0059]); and 
Wright shows:
information transmitted when processing of an application can be started when at least one processing unit becomes assignable to process an application (e.g., when a client reaches the head of a queue waiting for server resources, the server reconfirms that there are sufficient resources available and, if so, sends an HTTP reply: see [0057]-[0058]);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Otsu with the teachings of Wright in order to confirm that resources are available before informing the user, thereby reducing user dissatisfaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Biagini/Primary Examiner, Art Unit 2445